DETAILED ACTION
Allowable Subject Matter
Claims 1–4, 6, 9–13, 15–22, and 24–25 are allowed. Claims 1–4, 6, 9–13, 15–22, and 24–25 have been amended in the amendment filed by Applicant on January 11th, 2021 and claims 5, 7–8, 14, 23, 26 have been cancelled.

Response to Amendment
Applicant's amendments to claims 1–4, 6, 9–13, 15–22, and 24–25 filed on January 11th, 2021  are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
Applicant’s amendment to the Abstract for minor informalities is accepted and the objections are withdrawn.
The Drawings filed on January 11th, 2021 are accepted and the objections to the Drawings are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Donald Verplancken on January 13th, 2021 . Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the fourth from last paragraph of Claim 1 as follows:
a load-following control depending on the temperature is enabled by at least one of the neutron reflector movement mechanism and the fuel assembly interval adjustment mechanism; 
a secondary coolant; 
a heat exchanger configured to perform heat exchange of heat of the primary coolant heated in the reactor core with the secondary coolant; and 
a turbine power generation system configured to convert heat of the secondary coolant into electric power.

Please amend the last limitation of Claim 10 as follows:
moving each neutron reflector in a radial direction by 

Please amend the last limitation of Claim 11 as follows:
controlling a leakage amount of neutrons by use of a clearance of the slit.

Please amend the last limitation of Claim 12 as follows:
moving each concentric group of the fuel assemblies in a radial direction by 
Please amend all of claim 15 as follows:
15. (Currently amended) The reduced size nuclear power generation system according to claim 1, wherein 
a cylinder made of a metal and having a primary coolant natural circulation promotion function and a neutron leakage prevention function is arranged in the nuclear reactor vessel and around the fuel assemblies to which any of the reflector movement mechanism and the fuel assembly interval adjustment mechanism is fitted, and 
a heat exchanger configured to perform heat exchange between the primary coolant and the secondary coolant is further arranged around the cylinder.

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 10–11 of the Non-Final Office Action mailed on January 6th, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646